Exhibit 10.2


FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT


    THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
(this “Amendment”) is made as of October 5, 2020 (the “Amendment Effective
Date”) by and among Sleep Number Corporation, a Minnesota corporation (the
“Borrower”), the lenders listed on the signature pages hereto (the “Lenders”)
and U.S. Bank National Association, as Issuing Lender (in such capacity, the
“Issuing Lender”), Swing Line Lender (in such capacity, the “Swing Line Lender”)
and Administrative Agent (in such capacity, the “Administrative Agent”), under
that certain Credit and Security Agreement, dated as of February 14, 2018 (as
amended, supplemented or otherwise modified from time to time, including by this
Amendment, the “Credit Agreement”), by and among the Borrower, the Lenders, the
Issuing Lender, the Swing Line Lender and the Administrative Agent. Capitalized
terms used herein and not otherwise defined herein shall have the respective
meanings set forth in the Credit Agreement.


    WHEREAS, the Borrower has requested that the Lenders, the Issuing Lender,
the Swing Line Lender and the Administrative Agent agree to make certain
modifications to the Credit Agreement; and


WHEREAS, the Borrower, the Lenders, the Issuing Lender, the Swing Line Lender
and the Administrative Agent have so agreed on the terms and conditions set
forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders, the Issuing Lender, the Swing Line Lender and the Administrative Agent
hereby agree as follows.
ARTICLE I


AMENDMENTS


1.1    Amendments to Credit Agreement. Effective as of the Amendment Effective
Date but subject to the satisfaction of the conditions precedent set forth in
Article III below, the Credit Agreement is hereby amended as follows:
a.    The definition of “2020 Term Loan Maturity Date” set forth in Section 1.1
of the Credit Agreement is hereby amended in its entirety as follows:
“2020 Term Loan Maturity Date” means the earlier of April 2, 2021 and the date
when all amounts owing in respect of the 2020 Term Loans (including all
outstanding principal and interest) are fully paid.
b.    The definition of “Base Rate” set forth in Section 1.1 of the Credit
Agreement is hereby amended to delete therefrom the percentage “1.75%” and to
substitute therefor the percentage “0.00%”.
c.    Each of the definition of “CDOR Rate”, “Daily Eurodollar Rate”,
“Eurocurrency Rate” (as each is set forth in Section 1.1 Credit Agreement), and
Section 3.5(b) is hereby amended to



--------------------------------------------------------------------------------



delete therefrom each occurrence of the percentage “0.75%” and to substitute
therefor the percentage “0.00%”
d.    The definition of “Permitted Capital Distributions for Performance or
Taxes” is hereby deleted from Section 1.1 of the Credit Agreement.
e.    Section 5.11(xii) of the Credit Agreement is hereby amended to delete
therefrom the phrase “investments constituting Permitted Capital Distributions
for Performance or Taxes” and to substitute therefore the phrase “[Intentionally
Omitted]”.
f.    Section 5.15 of the Credit Agreement is hereby amended in its entirety as
follows:
Section 5.15.    Restricted Payments. No Company shall make or commit itself to
make any Restricted Payment at any time, except, that so long as (x) the Net
Leverage Ratio would not exceed 3.75 to 1.00 (as of the date of a Capital
Distribution and giving pro forma effect thereto) and (y) no Default or Event of
Default exists or would result therefrom, the Companies may make Capital
Distributions.


g.    Section 5.18 of the Credit Agreement is hereby amended in its entirety as
follows:
Section 5.18    Use of Proceeds. The Borrower’s use of the proceeds of the Loans
and its use of Letters of Credit shall be for working capital and other general
corporate purposes of the Companies and for the refinancing of existing
Indebtedness and for Acquisitions permitted hereunder. The Borrower will not
request any Loan or Letter of Credit, and will not use, and the Borrower will
ensure that the other Companies, and its or their respective directors,
officers, employees and agents, shall not use, the proceeds of any Loan or
Letter of Credit in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws. The Borrower will not,
directly or indirectly, use the proceeds of the Loans or any Letter of Credit,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person, (i) to fund any activities or business of
or with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions, or (ii) in any
other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Loans, whether as underwriter,
advisor, investor, or otherwise).


ARTICLE II


REPRESENTATIONS AND WARRANTIES


The Borrower hereby represents and warrants as follows:


2.1    This Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of the Borrower and are enforceable against
the Borrower in accordance with
2

--------------------------------------------------------------------------------



their terms, except as enforceability may be limited by bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity.
2.2    As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred and is continuing and
(ii) the representations and warranties of the Borrower and the other Credit
Parties set forth in Article VI of the Credit Agreement, as amended hereby, are
true and correct in all material respects, except to the extent any such
representation or warranty is stated to relate solely to an earlier date.
ARTICLE III


CONDITIONS PRECEDENT


    This Amendment shall become effective on the Amendment Effective Date,
provided, however, that the effectiveness of this Amendment is subject to the
satisfaction of each of the following conditions precedent:


3.1    The Administrative Agent shall have received counterparts of this
Amendment duly executed by the Borrower, the Administrative Agent, the Issuing
Lender, the Swing Line Lender and each of the Lenders required to execute this
Amendment in order to give effect hereto.
3.2    To the extent invoiced prior to the Amendment Effective Date, all of the
Administrative Agent’s reasonable out-of-pocket costs and expenses of the
Administrative Agent required to be reimbursed or paid by the Borrower hereunder
or under the Credit Agreement shall be fully reimbursed or paid
3.3    The Administrative Agent shall have received evidence reasonably
satisfactory to it that all amounts owing in respect of the 2020 Term Loan
(including, without limitation, all principal and interest) have been fully
repaid.
ARTICLE IV


RELEASE


    In further consideration of the execution by the Administrative Agent and
the Lenders of this Amendment, the Borrower, on behalf of itself and each of its
affiliates, and all of the successors and assigns of each of the foregoing
(collectively, the “Releasors”), hereby completely, voluntarily, knowingly, and
unconditionally releases and forever discharges the Administrative Agent, the
Issuing Lender, the Swing Line Lender, the Lenders, each of their advisors,
professionals and employees, each affiliate of the foregoing and all of their
respective successors and assigns (collectively, the “Releasees”), from any and
all claims, actions, suits, and other liabilities, including, without
limitation, any so-called “lender liability” claims or defenses (collectively,
“Claims”), whether arising in law or in equity, which any of the Releasors ever
had, now has or hereinafter can, shall or may have against any of the Releasees
for, upon or by reason of any matter, cause or thing whatsoever from time to
time occurred on or prior to the date hereof, in any way concerning, relating
to, or arising from (i) any of the Releasors, (ii) the Obligations, (iii) all
collateral securing the Obligations, (iv) the Credit Agreement or any of the
other Loan Documents, and (v) the financial condition, business operations,
business plans, prospects or creditworthiness of the Borrower or any affiliate
thereof.  The Releasors hereby acknowledge that they have been advised by legal
counsel of the meaning and consequences of this release.
3

--------------------------------------------------------------------------------



ARTICLE V


GENERAL


5.1    Expenses. The Borrower agrees to reimburse the Administrative Agent upon
demand for all reasonable out-of-pocket expenses paid or incurred by the
Administrative Agent, including, without limitation, reasonable fees, charges
and disbursements of outside counsel to the Administrative Agent, incurred in
connection with preparation, negotiation and execution of this Amendment and any
other document required to be furnished herewith.
5.2    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or electronically shall be effective as delivery of a
manually executed counterpart of this Amendment. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Amendment, the documents
delivered together herewith, and the transactions contemplated hereby shall be
deemed to include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, the Federal Electronic Signatures in
Global and National Commerce Act, the New York State Electronic Signatures and
Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that, in respect of documents to be signed by
entities established within the European Union, the Electronic Signature
qualifies as a “qualified electronic signature” within the meaning of the
Regulation (EU) n°910/2014 of the European parliament and of the Council of 23
July 2014 on electronic identification and trust services for electronic
transaction in the internal market as amended from time to time and provided
that nothing herein shall require the Administrative Agent to accept Electronic
Signatures in any form or format without their prior written consent. For
purposes hereof, “Electronic Signature” means electronic symbol or process
attached to, or associated with, a contract or other record and adopted by a
person or entity with the intent to sign, authenticate or accept such contract
or record.
5.3    Severability. Any provision in this Amendment that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Amendment are declared to be severable.
5.4    Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAW PROVISIONS) OF THE STATE OF
NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.


5.5    Successors; Enforceability. The terms and provisions of this Amendment
shall be binding upon the Borrower, the Administrative Agent, the Issuing
Lender, the Swing Line Lender and the Lenders and their respective successors
and assigns, and shall inure to the benefit of the Borrower, the Administrative
Agent, the Issuing Lender, the Swing Line Lender and the Lenders and their
respective successors and assigns.
4

--------------------------------------------------------------------------------



5.6    Reference to and Effect on the Credit Agreement.
(a)    Upon the effectiveness of this Amendment, on and after the date hereof,
 each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import shall mean and be a reference to the
Credit Agreement, as amended and modified hereby.
(b)    Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith (including, without limitation, all of the Loan Documents) shall
remain in full force and effect and are hereby ratified and confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.
(d)    This Amendment is a Loan Document.
5.7    Headings. Section headings in this Amendment are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of this Amendment.
5.8    Affirmation. Each of the Borrower and each Guarantor of Payment ratifies
and reaffirms all of its obligations, contingent or otherwise, under each Loan
Document to which it is a party, and ratifies and reaffirms its grant of liens
on and security interests in any of its properties pursuant to each Loan
Document to which it is a party and which evidences any such lien or security
interest, and confirms that such liens and security interests continue to secure
the Secured Obligations as modified pursuant to the Amendment and the
transactions contemplated thereby.
(signature pages follow)


5


--------------------------------------------------------------------------------



    IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the date
first written above.


SLEEP NUMBER CORPORATION, as the Borrower


By:/s/ David R. Callen
Name: David R. Callen
Title: SVP and Chief Financial Officer
SELECT COMFORT RETAIL CORPORATION, as a Guarantor of Payment


By:/s/ David R. Callen
Name: David R. Callen
Title: SVP and Chief Financial Officer




SELECT COMFORT CANADA HOLDING INC., as a Guarantor of Payment


By:/s/ David R. Callen
Name: David R. Callen
Title: SVP and Chief Financial Officer


SELECT COMFORT SC CORPORATION, as a Guarantor of Payment


By:/s/ David R. Callen
Name: David R. Callen
Title: SVP and Chief Financial Officer
Signature Page to
Sleep Number Corporation
Fourth Amendment to Amended and Restated Credit and Security Agreement


--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION,
as a Lender and as Issuing Lender, Swing Line Lender and Administrative Agent


By:/s/ Conan SchleicherName:Conan SchleicherTitle:Senior Vice President



















--------------------------------------------------------------------------------




KEYBANK NATIONAL ASSOCIATION, as a LenderBy:/s/ Marianne T MeilName:Marianne T.
MeilTitle:Sr. Vice President














Signature Page to
Sleep Number
Fourth Amendment to Amended and Restated Credit and Security Agreement


--------------------------------------------------------------------------------




BMO HARRIS BANK N.A., as a LenderBy:/s/ Wesley M. AndersonName:Wesley M.
AndersonTitle:Managing Director



Signature Page to
Sleep Number
Fourth Amendment to Amended and Restated Credit and Security Agreement






--------------------------------------------------------------------------------




BANK OF AMERICA, N.A, as a LenderBy:/s/ Chad KardashName:Chad KardashTitle:Vice
President












Signature Page to
Sleep Number
Fourth Amendment to Amended and Restated Credit and Security Agreement


--------------------------------------------------------------------------------




CITIBANK, N.A., as a LenderBy:/s/ Nicole NievesName:Nicole
NievesTitle:Authorized Signatory










Signature Page to
Sleep Number
Fourth Amendment to Amended and Restated Credit and Security Agreement


--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as a LenderBy:/s/ Debra HoffenkampName:Debra
HoffenkampTitle:Assistant Vice President












Signature Page to
Sleep Number
Fourth Amendment to Amended and Restated Credit and Security Agreement


--------------------------------------------------------------------------------




ASSOCIATED BANK, N.A., as a LenderBy:/s/ Stephen J. O'HaraName:Stephen J.
O'HaraTitle:Senior Vice President




